                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


RACHEL RAMSBOTTOM, ET AL.,                          )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )       Civil No. 3:21-cv-00272
                                                    )       Judge Trauger
LORIN ASHTON, ET AL.,                               )
                                                    )
       Defendants.                                  )

                                           ORDER

       Several Waivers of Service have been filed in this case that make the present initial case

management conference scheduling premature. It is therefore ORDERED that the initial case

management conference scheduled for June 16, 2021 is hereby RESET for July 26, 2021 at 3:00

p.m.

       It is so ORDERED.



                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge




     Case 3:21-cv-00272 Document 49 Filed 05/28/21 Page 1 of 1 PageID #: 268
